*79ON APPLICATION FOR REHEARING.
ON PART OF APPELLANT.
A clerical error in the computation of the amount of an indebtedness though formulated in the decretal part of a judgment of this Court maj' be rectified and the correct amount specified in passing on application to review, without granting a rehearing.
ON PART OF APPELLEE.
The rehearing on part of appellee is refused for the reasons assigned this day in the kindred case of J. J. Moll vs. Chas. W.' Wall.
Rehearing refused but former decree amended.
MOORE, J.
Both the appellant and the appellee pray for a rehearing of this cause The latter’s complaint is the same as that urged by the appellee in J. J. Moll vs. C. W. Wall No. 4015 of our docket. For the reasons this day assigned. by us for refusing a rehearing in that casé a rehearing will be refused the appellee in the instant cause.
The appellant’s cause of complaint is that we allowed the plaintiff his wages for the period claimed at a rate greater than that alleged in his petition and as shown by the proof. This complaint is fully sustained by the record.
In the kindred case of J. J. Moll vs. Charles W. Wall No, 4015, we allowed the plaintiff his wages from Dec. 1, 1904, to Feb’y. 13, 1905, at $1.50 per day..' .$112.50 And the bonus for the previous year . 25.00
Total. $137.50
In the instant cause we allowed the same amount assuming that the rate of wages claimed was the same as in Moll’s case. In this we were in error. Smit’s claim for wages is for the same period of time but the rate alleged and proved is but 45 cents per day, this representing a daily balance due him. He would, therefore, be entitled to pay only to the sum
(for wages) of.$33-75
And for the previous year’s bonus. 25.00
Total.$58.75
But as this is but a clerical error made in the computation of the amount though formulated in the decretal part of the *80judgment, it may be rectified in passing on application to review, without granting a rehearing.
December 3, 1906.
It is therefore ordered, adjudged and decreed that the rehearing asked for by both appellant and appellee be denied, but that our former decree be and the same is hereby amended by reducing the amount from one hundred and thirty-seven 50-100 dollars, to fifty-eight 75-100 dollars and that as thus amended our former decree remain undisturbed,